PER CURIAM.
Petitioners Arlene Eubanks and the Department of Health and Rehabilitative Services seek certiorari review of an order of the circuit court which grants respondent Fredrick Jacob’s request for human leukocyte antigen (HLA) bloodgrouping examination of Jacob, Eubanks, and Eubanks’ minor child. This order came about after Jacob was summoned for a civil contempt proceeding based upon his alleged failure to make support payments for the child. A prior judgment of paternity, entered in 1983, names Jacob as the child’s father.
This case is indistinguishable in principle from our recent opinion in Miller v. Cowart, 546 So.2d 768 (Fla. 2d DCA 1989). Accordingly, on the authority of Miller we grant the petition for writ of certiorari, quash the order of the circuit court authorizing the HLA blood tests, and remand for further proceedings consistent with this opinion.
CAMPBELL, C.J., and DANAHY and PATTERSON, JJ., concur.